Citation Nr: 1127548	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-00 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for anxiety and depression as secondary to service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied, in pertinent part, a claim of entitlement to service connection for a depression and anxiety disorder secondary to hepatitis C.  The Veteran perfected an appeal of that rating determination to the Board.  In a September 2009 Order, the Court granted a Joint Motion for Remand by VA's Secretary and the Veteran, through his representative, and remanded that portion of the Board's decision that denied service connection for depression and anxiety disorder for action consistent with the motion.

When this claim was most recently before the Board in March 2011, it was remanded for further evidentiary development.  The case has now been returned to the Board for further appellate consideration.

The issues of whether new and material evidence has been received to reopen claims of entitlement to direct service connection for anxiety and depression and PTSD, and the issue of entitlement to service connection for demyelinating disease have been raised by the record for reasons explained by the Board in the March 2011 Remand, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's March 2011 Remand, the Veteran was afforded another VA mental examination in April 2011.  The Board has reviewed the comprehensive VA examination report and considered statements submitted by the Veteran and his representative in response to the VA medical opinion provided.  The Board finds it necessary to seek clarification on that portion of the opinion that addresses aggravation.  The VA examiner opined as follows:

[I]t is less likely than not that the Veteran's depression and/or anxiety have been significantly exacerbated by his service-connected condition of Hepatitis C and/or medical complications thereof including his recently diagnosed condition of demyelination disease. . . . based on the fact that the vast majority of this Veteran's psychiatric treatment history (including his most recent brief psychiatric hospitalization in February 2010) has been predominately focused on issues not directly related to Hepatitis C.  When there is mention of emotional distress related to Hepatitis C (and complications thereof), it is usually within the context of frustration with understanding the disease process, filing for claims related to hepatitis C, and to a lesser extent, the worry about the personal impact of having hepatitis C (which, to some degree, is a normal and typical reaction of anyone facing a significant chronic medical illness that does not necessarily indicate psychopathology).  (Emphasis added).  

The VA examiner's use of the words "significantly exacerbated" suggests the presence of exacerbation of the depression and anxiety by the hepatitis but just not to a significant degree.  Indeed, the VA examiner acknowledged that to a lesser extent, the Veteran's worry concerns the personal impact of having the disorder.  This statement, however, is also qualified by the VA examiner's recognition that such a reaction is to a degree a normal reaction of "anyone" but does not indicate if that is in fact the case with the Veteran.  

When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (emphasis added).  Thus, for purposes of establishing service connection on an aggravation basis, there only needs to be evidence of aggravation and it makes no difference if the aggravation is minimal.  Also, the term "aggravation" is used generally to mean "any increase in disability."  See Allen, 7 Vet. App. at 445.  If the Veteran's worry over the personal impact of having hepatitis C is not indicative of psychopathology but rather represents a normal reaction then aggravation of the depression/anxiety disorder may not be shown.  Accordingly, the Board needs clarification from the VA examiner on these issues. 

Lastly, the VA examiner references VA progress notes dated in March and April 2011 in support of her opinion.  VA treatment records beginning in September 2010 and ending in April 2011 should be associated with the claims file.  Also, in mental health notes dated in February and March 2010, the Veteran reported that he filed for "SSDI" [Social Security Disability Insurance] and was denied but filed an appeal in December 2009.  He indicated that his "sole desire [was] to obtain SSDI benefits."  He did not detail the disabilities he claimed to the Social Security Administration (SSA) that rendered him unemployable.  Thus, the relevancy of the records is unknown.  In such cases, VA generally has a duty to obtain the SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain VA treatment records only beginning in September 2010 and ending in April 2011 pertaining to any treatment the Veteran received for his mental disorder.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Contact the SSA and request copies of all documents relating to any administrative decisions and the medical records relied upon concerning the Veteran's claim for disability benefits.  If such records are not available, obtain written confirmation of that fact and notify the Veteran of the same in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of the above development, return the April 2011 VA examination report along with the claims file and a copy of this remand to the examiner (Dr. L.F.) for a clarification of opinion.  Specifically, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that (1) the Veteran's worry about the personal impact of having hepatitis C aggravated (to any degree) his depression and/or anxiety (i.e., permanently worsened the depression and/or anxiety beyond its normal progress), or that (2) the Veteran's worry about the personal impact of having hepatitis C is representative of a normal and typical reaction to facing a significant chronic medical illness and not indicative of psychopathology.

If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.  

The examiner should provide a complete rationale for the opinion provided.

If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the above opinion request. 

4.  Please ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand so that a resolution can finally be brought to this claim.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

5.  Thereafter, readjudicate only the claim for service connection for anxiety and depression as secondary to service-connected hepatitis C.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  Consideration should be made of all evidence submitted since the issuance of the May 2011 supplemental statement of the case. The Veteran should be given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

